Citation Nr: 1621679	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-28 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral proliferative diabetic retinopathy with retinal detachments and pseudophakia.

2.  Entitlement to an initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from February 1967 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina. 

In an October 2015 decision, the Board, in pertinent part, remanded the issues of entitlement to higher initial ratings for bilateral proliferative diabetic retinopathy and diabetic peripheral neuropathy of the lower extremities for further development.


FINDINGS OF FACT

1.  The Veteran's diabetic retinopathy is manifested by visual acuity of no worse than 20/40 for the right eye and 20/200 for the left eye and field of vision limited to no worse than to 55 degrees in the right eye and 51 degrees in the left eye.

2.  The Veteran's diabetic peripheral neuropathy of the left lower extremity is productive of no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's diabetic peripheral neuropathy of the right lower extremity is productive of no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for bilateral proliferative diabetic retinopathy with retinal detachments and pseudophakia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.79, Diagnostic Codes 6006, 6080 (2015). 

2.  The criteria for an initial evaluation higher than 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an initial evaluation higher than 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The rating claims arise from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in January 2012 and January 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Higher Initial Ratings

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Diabetic Retinopathy

The Veteran's bilateral proliferative diabetic retinopathy with retinal detachments and pseudophakia has been assigned an initial 30 percent evaluation from September 2011.  The RO found that the Veteran's visual acuity warranted a 20 percent rating and that his visual field defect warranted a 10 percent rating.  These ratings were then combined for a 30 percent rating under the provisions of 38 C.F.R. § 4.25.



Legal Criteria

Eye disabilities rated under DCs 6000 to 6009 are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating. 38 C.F.R. § 4.79 , DC 6006 (2015).

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.

A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. § 4.75, 4.79, Table (neither exception is evident in this case). 

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6066 (2015). 

Impairment of field of vision is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6080-81 (2015).  Separate evaluations for loss of visual acuity and visual field defect are permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c) (2015) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25").

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2015), if a replacement lens is present (pseudophakia), post-operative cataracts are rated on impairment of vision, i.e., loss of visual acuity and impairment of visual fields.

38 C.F.R. § 4.76a (2015) explains that the normal visual field extent at eight principal meridians is (expressed in degrees): Temporally: 85, Down temporally: 85, Down: 65, Down nasally: 50, Nasally: 60, Up nasally: 55, Up: 45, Up temporally: 55. The combined sum is 500.  To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  Id. 

The rating criteria dictate that when the remaining visual field is 46-60 degrees, a 10 percent rating is applied for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as 20/50.  When the remaining visual field is 31-45 degrees, a 10 percent rating is applied for unilateral and a 30 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/70. When the remaining visual field is 16-30 degrees, a 10 percent rating is applied for unilateral and a 50 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/100. Id.

Evidence

The Veteran was treated for retinal detachment of the left eye in 2000 and 2010, and for retinal detachment of the right eye in 2010.  

On VA examination in January 2012, the Veteran reported occasional blurring of vision in both eyes.  Uncorrected visual acuity for distance was 20/40 or better in the right eye and 20/70 in the left eye.  Uncorrected visual acuity for near vision was 20/40 or better in each eye.  Corrected visual acuity for distance was 20/40 or better in the right eye and 20/200 in the left eye.  Corrected visual acuity for near vision was 20/40 or better in each eye.  The examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.  The Veteran did not have diplopia.  

The examiner noted that the Veteran did not have a visual field defect.  While there was a contraction of the visual field of the left eye in the form of nasal loss due to retinal detachment, the examiner noted that since this portion of the visual field overlaps with the visual field of the right eye, no break in the visual field was noted on examination.  The examiner noted postoperative cataract conditions of both eyes, characterized as replacement intraocular lenses.  There was no aphakia or dislocation of the intraocular lenses.  The examiner stated that the Veteran's vision loss was due to retinal detachments and proliferative diabetic retinopathy in both eyes.  The examiner stated that the Veteran's eye disabilities had not resulted in any incapacitating episodes in the past 12 months.  The examiner stated that the Veteran would have difficulty with nighttime vision.  

The January 2012 field of vision study, using the Goldmann's kinetic perimeter chart, showed that the visual field in the left eye was as follows (with numerical data estimated from the chart): 70 degrees temporally; 62 degrees down temporally; 57 degrees down; 60 degrees down nasally; 55 degrees nasally; 25 degrees up nasally; 38 degrees up; and 42 degrees up temporally.  The total remaining left eye visual field was 409 degrees, resulting in a concentric contraction of 51.  This results in a visual acuity of 20/50 for the left eye.  The visual field in the right eye was as follows: 75 degrees temporally; 65 degrees down temporally; 52 degrees down; 50 degrees down nasally; 62 degrees nasally; 42 degrees up nasally; 41 degrees up; and 55 degrees up temporally.  The total right eye visual field was 442 degrees, resulting in concentric contraction of 55.  This results in a visual acuity of 20/50 for the right eye.

On VA examination in January 2015, uncorrected visual acuity for distance was 20/40 or better in the right eye and 20/50 in the left eye.  Uncorrected visual acuity for near vision was 20/40 or better in the right eye and 20/70 in the left eye.  Corrected visual acuity for distance was 20/40 or better in each eye.  Corrected visual acuity for near vision was 20/40 or better in each eye.  The examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.  The Veteran did not have diplopia.  

The examiner noted that the Veteran had contraction of visual field but no loss of visual field.  The examiner noted postoperative cataract conditions of both eyes, characterized as replacement intraocular lenses.  There was no aphakia or dislocation of the intraocular lenses.  The examiner stated that the Veteran's vision loss was due to bilateral retinal detachment and bilateral diabetic retinopathy.  The examiner stated that the Veteran's eye disabilities had not resulted in any incapacitating episodes in the past 12 months.  The examiner noted that the impact of the eye conditions on the Veteran's ability to work is that the visual field is constricted in the superior quadrants due to the effects of the retinal detachment.  The examiner stated that the Veteran's bilateral proliferative diabetic retinopathy with retinal detachments was currently in remission, and that his bilateral pseudophakia was currently asymptomatic.

The January 2015 field of vision study, using the Goldmann's kinetic perimeter chart, showed that the visual field in the left eye was as follows (with numerical data estimated from the chart): 69 degrees temporally; 65 degrees down temporally; 51 degrees down; 31 degrees down nasally; 72 degrees nasally; 60 degrees up nasally; 38 degrees up; and 51 degrees up temporally.  The total remaining left eye visual field was 437 degrees, resulting in a concentric contraction of 54.  This results in a visual acuity of 20/50 for the left eye.  The visual field in the right eye was as follows: 78 degrees temporally; 70 degrees down temporally; 56 degrees down; 51 degrees down nasally; 67 degrees nasally; 65 degrees up nasally; 41 degrees up; and 60 degrees up temporally.  The total right eye visual field was 488 degrees, resulting in concentric contraction of 61.  This results in a visual acuity of 20/50 for the right eye.

Analysis 

As to an increased rating for loss of visual acuity, the Veteran's loss of visual acuity, at its worst, was 20/40 for corrected distance in the right eye and 20/200 for corrected distance in the left eye.  This level of visual acuity warrants a 20 percent rating under the applicable criteria.

As to impairment of the field of vision, the findings of the Goldmann visual field tests revealed a total visual field in the right eye of 442 (January 2012) and 488 (January 2015), and the left eye of 409 (January 2012) and 437 (January 2015).  Therefore, the average contraction in the right eye was 55 degrees in January 2012 and 61 degrees in January 2015, and the average contraction in the left eye was 51 degrees in January 2012 and 54 degrees in January 2015.  38 C.F.R. § 4.76a.  Accordingly, because this shows concentric contraction of the visual field was, at worst, reduced to between 46 and 60 degrees bilaterally, a 10 percent rating is assigned.  

As noted by the RO, the 20 percent rating based on visual acuity and the 10 percent based on visual field defect combine to 30 percent under the provisions of 38 C.F.R. § 4.25.  There is no basis for a higher evaluation.

During the course of his appeal, the Veteran has undergone two VA eye examinations.  Incapacitating episodes of visual impairment were not then noted or reported.  Notably, the Veteran has not alleged he experienced incapacitating episodes.  Therefore, there is no basis for rating the disability based on incapacitating episodes of visual impairment.

There is no allegation of impaired eye muscle function.  On both VA examinations, diplopia was not found.  See 38 C.F.R. § 4.78(b).  Therefore a rating based on impairment of eye muscle function is not for consideration.

Diabetic Peripheral Neuropathy 

The Veteran's diabetic peripheral neuropathy of the left and right lower extremities are each currently rated 10 percent.  The lower extremities are rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

Diagnostic Code 8520 rates incomplete or complete paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

On VA examination in January 2012, the examiner noted mild constant pain, paresthesias, and numbness, of bilateral lower extremities attributable to diabetic peripheral neuropathy.  On neurological testing, strength and deep tendon reflexes of the lower extremities were all normal.  Light touch/monofilament testing was normal in the knees/thighs and ankles/lower legs, and decreased in the feet/toes bilaterally.  Position sense was normal bilaterally.  Vibration sensation was decreased in both lower extremities.  There was no muscle atrophy and no trophic changes.  The examiner noted bilateral peripheral neuropathy of the feet in a stocking distribution.

On VA examination in January 2015, the examiner noted mild paresthesias and numbness of bilateral lower extremities attributable to diabetic peripheral neuropathy.  There was no pain noted.  On neurological testing, strength and deep tendon reflexes of the lower extremities were all normal.  Light touch/monofilament testing was normal in the knees/thighs and ankles/lower legs, and decreased in the feet/toes bilaterally.  Position sense was normal bilaterally.  Vibration sensation was decreased in both lower extremities.  There was no muscle atrophy and no trophic changes.  The examiner noted bilateral peripheral neuropathy of the lower extremities.  The examiner characterized this as mild incomplete paralysis of the sciatic nerve bilaterally and noted that bilateral peripheral neuropathy would affect the Veteran's ability to work in that he would be unable to do extended walking.

The examinations of record have not shown more than sensory impairment associated with the bilateral diabetic peripheral neuropathy.  The January 2012 examiner characterized the Veteran's pain, numbness, and paresthesias as mild, and muscle strength and reflexes were normal, with no muscle atrophy noted.  The January 2015 examiner specifically characterized the diabetic peripheral neuropathy of the lower extremities as resulting in mild incomplete paralysis bilaterally.  The Board finds the examiner's characterization of the level of incomplete paralysis persuasive as the examiner took into account both the Veteran's complaints and clinical testing.  Thus, the evidence shows that the impairment is no more than mild in nature for both lower extremities.

Therefore, higher disability ratings for the right and left lower extremities are not warranted.

In sum, the preponderance of the evidence is against an initial rating higher than 10 percent for diabetic peripheral neuropathy of the right lower extremity and 10 percent for diabetic peripheral neuropathy of the left lower extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran has not claimed nor does the evidence show that his service-connected disabilities of the eyes and lower extremities caused marked interference with his employment or required hospitalization.  The Veteran's service-connected eye disability is primarily manifested by visual impairment and visual field deficit, and his service-connected diabetic peripheral neuropathy of the right and left lower extremities is primarily manifested by numbness and paresthesia.  These signs and symptoms, and their resulting impairment, are expressly contemplated by the rating schedule as discussed above.  


ORDER

An initial evaluation in excess of 30 percent for bilateral proliferative diabetic retinopathy with retinal detachments and pseudophakia is denied.

An initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


